Case 1:20-cv-23048-DPG Document 4 Entered on FLSD Docket 07/31/2020 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            CASE NO.: 1:20-cv-23048-GAYLES/REID

  CHARLTON LACHASE,
         Plaintiff,
  v.
  TRUMP ADMINISTRATION,
        Defendant.
  ____________________________/


                                   ORDER DISMISSING CASE

        THIS CAUSE comes before the Court on a sua sponte review of the record. On July 23,

 2020, Plaintiff Charlton LaChase, appearing pro se, brought this action against the Trump

 Administration and moved to proceed in forma pauperis. [ECF Nos. 1, 3]. Because Plaintiff has

 moved to proceed in forma pauperis, the screening provisions of the Prison Litigation Reform Act,

 28 U.S.C. § 1915(e), are applicable. Pursuant to that statute, the court is permitted to dismiss a suit

 “any time [] the court determines that . . . (B) the action or appeal (i) is frivolous or malicious[.]”

 28 U.S.C. § 1915(e)(2). “A complaint is frivolous if it is without arguable merit either in law or in

 fact.” Williams v. St. Vincent Hosp., 258 F. App’x 293, 294 (11th Cir. 2007) (citation omitted); see

 Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993) (“[A] case is frivolous for [§ 1915(e)(2)(B)(i)]

 when it appears the plaintiff ‘has little or no chance of success.’”) (citation omitted).

        “[T]he pleadings are construed broadly[,]” Levine v. World Fin. Network Nat’l Bank, 437

 F.3d 1118, 1120 (11th Cir. 2006), and the allegations in the complaint are viewed in the light most

 favorable to the plaintiff, Hawthorne v. Mac Adjustment, Inc., 140 F.3d 1367, 1370 (11th Cir.

 1998). In reviewing Plaintiff’s Complaint, the Court applies the “liberal construction to which pro
Case 1:20-cv-23048-DPG Document 4 Entered on FLSD Docket 07/31/2020 Page 2 of 3



 se pleadings are entitled[.]” Holsomback v. White, 133 F.3d 1382, 1386 (11th Cir. 1998). However,

 liberal construction cannot serve as a substitute to establishing a valid cause of action. See GJR

 Invs., Inc. v. Cty. of Escambia, 132 F.3d 1359, 1369 (11th Cir. 1998). At bottom, the question is

 not whether the claimant “will ultimately prevail . . . but whether his complaint [is] sufficient to

 cross the federal court’s threshold[.]” Skinner v. Switzer, 562 U.S. 521, 530 (2011).

        Plaintiff, who is deaf and mute, brings claims under 42 U.S.C. § 1983 against the Trump

 Administration for its failure to provide an American Sign Language interpreter during

 announcements on “national news.” [ECF No. 1 at 1]. Plaintiff also appears to bring his claims

 pursuant to section 504 of the Americans with Disability Act (“ADA”) and of the Rehabilitation

 Act of 1973 (the “Rehabilitation Act”). As Plaintiff does not allege that he was discriminated

 against in private employment, the Court construes his ADA claims to fall within the ambit of Title

 II and Title III. See A.L. by & through D.L. v. Walt Disney Parks & Resorts US, Inc., 900 F.3d

 1270, 1289 (11th Cir. 2018) (“. . . Title I prohibits discrimination in private employment; Title II

 prohibits discrimination by public entities (state or local governments); and Title III prohibits

 discrimination by a ‘place of public accommodation[.]’”) (citations omitted).

        Plaintiff’s ADA claims must be dismissed as frivolous because neither Title II nor Title III

 apply to the federal government. See Cellular Phone Taskforce v. FCC, 217 F.3d 72, 73 (2d Cir.

 2000) (“. . . Title II of the ADA is not applicable to the federal government.”); see also Agee v.

 United States, 72 Fed. Cl. 284, 289 (Fed. Cl. 2006) (“[U]nder Title III, the Federal Government is

 not a private entity operating a public accommodation or service. Therefore, Congress has not

 waived the Federal Government’s sovereign immunity with regard to ADA claims.”) (citations

 omitted). Plaintiff’s claims under the Rehabilitation Act are also without merit because none of

 Plaintiff’s allegations involve employment. See Boone v. Rumsfeld, 172 F. App’x 268, 270 (11th



                                                  2
Case 1:20-cv-23048-DPG Document 4 Entered on FLSD Docket 07/31/2020 Page 3 of 3



 Cir. 2006) (“Section 504 of the Rehabilitation Act of 1973 prohibits federal agencies from

 discriminating against ‘otherwise qualified’ disabled employees.”) (citing 29 U.S.C. § 794(a)).

        Based on the foregoing, it is ORDERED AND ADJUDGED that:

        (1)     Plaintiff’s Complaint [ECF No. 1] shall be DISMISSED without prejudice;

        (2)     All pending motions shall be DENIED as moot; and

        (3)     The case shall be CLOSED.

        DONE AND ORDERED in Chambers at Miami, Florida, this 31st day of July, 2020.




                                              ________________________________
                                              DARRIN P. GAYLES
                                              UNITED STATES DISTRICT JUDGE




                                                 3
